UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
MILL STREET PARTNERS, LLC,                                     :
                            Plaintiff,                         :
                                                                   OPINION AND ORDER
v.                                                             :
                                                               :
                                                                   18 CV 5465 (VB)
CITY OF NEWBURGH and MICHAEL G.                                :
CIARAVINO,                                                     :
                            Defendants.                        :
---------------------------------------------------------------x

Briccetti, J.:

        Plaintiff Mill Street Partners, LLC (“Mill Street”) brings this action under the Fair

Housing Act (“FHA”) and various New York state laws against the City of Newburgh (the

“City”) and Michael G. Ciaravino, the City manager, in connection with Mill Street’s failed

attempt to build a mixed-use commercial and residential building for low-income residents in

downtown Newburgh.

        Before the Court is defendants’ motion to dismiss the amended complaint pursuant to

Rules 12(b)(1) and 12(b)(6). (Doc. #23).

        For the following reasons, the motion is GRANTED IN PART and DENIED IN PART.

        The Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1367.

                                               BACKGROUND

        In deciding the pending motion, the Court accepts as true all well-pleaded factual

allegations in the amended complaint and draws all reasonable inferences in Mill Street’s favor,

as set forth below.

I.      The Development Agreement

        In or around May 2011, the City solicited proposals from private developers to redevelop

an abandoned city property along the downtown Broadway corridor. Bounded by 1st Street,




                                                         1
Broadway, Johnston Street, and Lander Street, the nearly 2.5-acre property consists of seventeen

city-owned parcels and one privately-owned parcel.

       Mill Street, a private developer that specializes in affordable housing, submitted a

proposal, and on May 29, 2012, the City designated Mill Street as its “preferred developer” for

the project. On October 23, 2012, Mill Street and the City entered into the Development

Agreement. (See generally Doc. #18 (“Am. Compl.”) Ex. F).

       By the terms of the agreement, the project would consist of 103 residential rental

apartments, a ground floor supermarket, other retail space, and at least one parking space per

residential unit. Mill Street would obtain all the necessary permits, licenses, easements, and

local government approvals at its own expense and seek public funding for the project. Upon

securing all approvals and funding, the parties agreed Mill Street would purchase all the City-

owned parcels of land.

       For its part, the City agreed to sell its parcels with insurable titles “at or prior to closing

of the construction financing.” (Am. Compl. ¶ 87). The city also agreed to “cooperate . . . in

good faith” with Mill Street, and specifically stated it would issue the appropriate letters or

resolutions of support and assist in obtaining licenses, approvals, and permits. (Id. ¶¶ 80–84).

       The Development Agreement had a term of twenty-four months and would expire in

October 2014.

II.    The City’s Initial Cooperation

       Mill Street alleges the City initially adhered to its obligations under the Development

Agreement. For instance, in 2013, the City created a specially permitted use for the project in its

zoning district, granted Mill Street a special permit to construct the property, and adopted a

resolution of support endorsing Mill Street’s application for public funding. When Mill Street




                                                   2
did not secure the necessary funding by the 24-month term in the Development Agreement, the

City also voted and passed the first amendment to the Development Agreement, ultimately

extending Mill Street’s deadline to secure approvals and public funding until May 1, 2015.

       On December 12, 2013, local landlords who opposed the project brought an Article 78

proceeding against the City and Mill Street to challenge the special use permit. In June 2014, the

Supreme Court, Orange County determined that the project was not permitted in the zoning

district where it was located and remitted the matter to the City.

       In July 2015, the City adopted a form-based zoning code for its entire downtown. As part

of this zoning update, the City included various provisions in the new zoning code to permit the

project to proceed without the need for variances. While the term of the Development

Agreement was tolled during the pendency of the lawsuit, the lawsuit “significantly delayed” the

project. (Am. Compl. ¶ 141).

III.   The New City Administration Seeks to Undermine the Project

       In 2015, the City administration changed. Several new city council members were

elected and Ciaravino was appointed to be city manager.

       Local landlords still opposed the project, and Mill Street alleges this opposition was

racially motivated. According to Mill Street, the project’s opponents said Newburgh was already

a “dumping ground” and “every time the City starts getting better, we put in another low income

Project.” (Am. Compl. ¶ 136). Opponents allegedly said the project units “are not for people

who are working”; it “would allow Orange County to drop off their problems in Newburgh”; and

it would “attract more of them.” (Id. ¶¶ 132–33).

       Ciaravino, the new city manager, allegedly sympathized with these landlords and sought

to undermine the project. For instance, Mill Street sought a second year-long extension of the




                                                 3
Development Agreement, presenting the draft amendment to the city council in September 2015.

The city council approved the amendment the following month, but Ciaravino allegedly delayed

signing the amendment for five months, until March 2016. Ciaravino also allegedly waited eight

months until August 2016 to sign the City’s ownership proxy statement, a document required for

the planning board’s project review. In addition, Ciaravino allegedly failed to fill open seats on

the planning board and the Architectural Review Board, which further delayed the project.

Finally, Ciaravino allegedly appointed two well-known opponents of the project to city boards

that would evaluate Mill Street’s proposal.

        Under the Development Agreement, Mill Street had to notify the City if it had violated its

obligations. Accordingly, on October 4, 2016, Mill Street sent the City a Notice of Default. In

the next two weeks, the city council issued the requested resolution of support for the project,

and the planning board granted Mill Street conditional site plan approval.

IV.     18 Johnson Street Deed

        At a January 23, 2017, city council meeting, Stuart Sachs, one of the landlords who

opposed the project and the principal litigant behind the 2015 zoning lawsuit, presented the city

council with a copy of a purported 1956 deed for 18 Johnston Street, the largest parcel of the

project site.

        The city’s deed contained a restriction that if the property was ever used for anything

“other than municipal purposes,” ownership of the property would revert back to the grantor,

Newburgh Housing Authority (“NHA”). (Am. Compl. ¶ 237). According to Mill Street, this

reverter clause precluded the City from conveying 18 Johnston Street for the project because the

private, residential, and commercial use of the property would cause ownership to revert to the

NHA. Without ownership over the parcel, Mill Street claims the project could not proceed.




                                                 4
       In the meantime, the city council approved a third amendment to the Development

Agreement, extending the agreement’s term for another year until March 2018.

       Mill Street staff discussed removing the reverter clause with NHA staff, who said any

decision would need to be approved by the NHA Board of Commissioners, the body that

originally added the clause.

       On June 15, 2017, Mill Street appeared before the NHA board. Ciaravino had appointed

Sachs, the project’s opponent, to the NHA board. Sachs allegedly “berat[ed]” Mill Street and its

representatives throughout their presentation. The NHA board ultimately took no action on the

request and adjourned until September 2017.

       In August 2017, the NHA’s legal counsel advised Mill Street that the NHA board would

not act on Mill Street’s request to release the reverter clause “unless and until” the City

confirmed that it supported Mill Street’s request. (Am. Compl. ¶ 284).

       On August 30, 2017, Mill Street sent a letter requesting the City provide a letter of

support to the NHA before the board’s September 15, 2017, meeting.

       On September 11, 2017, the city council voted not to issue a resolution of support for the

NHA to release the reverter clause. Without the letter of support, the NHA board did not act to

remove the reverter clause, which remained in place as of the filing of the amended complaint.

On September 15, 2017, Mill Street served the City with its second Notice of Default. The city

took no action.

       Without the largest parcel, Mill Street alleges it could not apply for funding within the

2017 funding cycle, which required that an application be submitted in October or December

2017. The Development Agreement expired in March 2018, and Mill Street was unable to

pursue funding for a later cycle.




                                                  5
       Mill Street alleges it spent more than $1.5 million pursuing the project.

                                          DISCUSSION

I.     Standard of Review

       A.      Rule 12(b)(1)

       “[F]ederal courts are courts of limited jurisdiction and lack the power to disregard such

limits as have been imposed by the Constitution or Congress.” Durant, Nichols, Houston,

Hodgson, & Cortese-Costa, P.C. v. Dupont, 565 F.3d 56, 62 (2d Cir. 2009) (internal quotation

omitted). “A case is properly dismissed for lack of subject matter jurisdiction under Rule

12(b)(1) when the district court lacks the statutory or constitutional power to adjudicate it.”

Nike, Inc. v. Already, LLC, 663 F.3d 89, 94 (2d Cir. 2011) (internal quotation omitted). A court

lacks the judicial power to hear a plaintiff’s claims when he or she does not have standing. Cent.

States Se. & Sw. Areas Health & Welfare Fund v. Merck–Medco Managed Care, L.L.C., 433

F.3d 181, 197–98 (2d Cir. 2005). The party invoking the Court’s jurisdiction bears the burden of

establishing jurisdiction exists. Conyers v. Rossides, 558 F.3d 137, 143 (2d Cir. 2009).

       B.      Rule 12(b)(6)

       In deciding a Rule 12(b)(6) motion, the Court evaluates the sufficiency of the operative

complaint under the “two-pronged approach” articulated by the U.S. Supreme Court in Ashcroft

v. Iqbal, 556 U.S. 662, 679 (2009). First, a plaintiff’s legal conclusions and “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements,” are not

entitled to the assumption of truth and thus are not sufficient to withstand a motion to dismiss.

Id. at 678; Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010). Second, “[w]hen there are

well-pleaded factual allegations, a court should assume their veracity and then determine

whether they plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. at 679.




                                                  6
           To survive a Rule 12(b)(6) motion, a complaint’s allegations must meet a standard of

“plausibility.” Ashcroft v. Iqbal, 556 U.S. at 678; Bell Atl. Corp. v. Twombly, 550 U.S. 544,

564 (2007). A claim is facially plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. at 556).

II.        Standing

           Defendants argue Mill Street lacks standing to bring this action under the FHA because it

has not plausibly alleged a causal relationship between defendants’ conduct and the project’s

failure.

           The Court disagrees.

           “Standing under the FHA, whether suit is brought under section 810 or section 812 of the

Act, is coextensive with Article III standing.” Fair Hous. in Huntington Comm. Inc. v. Town of

Huntington, 316 F.3d 357, 362 (2d Cir. 2003). Constitutional standing requires a plaintiff to

establish at minimum three elements: (i) he or she suffered an “injury in fact”; (ii) a causal

connection between the injury and defendant’s conduct; and (iii) a federal court decision is likely

to redress the injury. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992). To

demonstrate a causal connection between the injury and the defendant’s conduct, a plaintiff must

demonstrate “distinct and palpable injuries that are fairly traceable to [the defendant’s] actions.”

Anderson Grp., LLC v. City of Saratoga Springs, 805 F.3d 34, 45 (2d Cir. 2015) (quoting

LeBlanc-Sternberg v. Fletcher, 67 F.3d 412, 425 (2d Cir. 1995)).




                                                   7
       At this early stage of the case, Mill Street plausibly has alleged facts to suggest its

injuries are fairly traceable to the City’s actions, affording it standing under the FHA to maintain

this action. Plaintiffs allege the NHA’s legal counsel advised Mill Street that the NHA’s Board

of Commissioners “would not act on Mill Street’s request to release the Reverter Clause unless,

and until, the City confirmed that it supported Mill Street’s request.” (Am. Compl. ¶ 262). The

city council then voted not to issue a resolution in support. As a result, the NHA did not remove

the reverter clause, which remains in effect as of the date of the amended complaint.

Furthermore, plaintiffs alleged Ciaravino appointed Sachs, a vocal opponent of project, to the

NHA board shortly before the board’s consideration of Mill Street’s request to remove the

reverter clause. Taken together, these actions plausibly allege a causal connection. 1

       Defendants argue that the removal of the reverter clause was not within the City’s power.

They maintain that even if the City had issued a letter of support, there is no guarantee the NHA

would have removed the reverter clause, and therefore the City was not the cause of the project’s

failure. Mill Street alleges, however, that the NHA would not even consider the request “unless

and until” the City offered its support, and thus without the City’s support, the project had no

hope of success.

       Accordingly, at this stage of the case, Mill Street has standing to proceed.

III.   Fair Housing Act Claim

       The FHA makes it unlawful “[t]o refuse to sell or rent . . . or otherwise make unavailable

or deny, a dwelling to any person because of race, color, . . . or national origin.” 42 U.S.C.

§ 3604(a). A plaintiff can bring an FHA discrimination claim under a theory of disparate



1
         Of course, this inquiry can be revisited at summary judgment or trial if discovery reveals
it is not supported by evidence. See Fair Hous. in Huntington Comm. Inc. v. Town of
Huntington, 316 F.3d at 362.


                                                  8
treatment and disparate impact. Fair Hous. in Huntington Comm. Inc. v. Town of Huntington,

316 F.3d at 366.

       Defendants argue Mill Street fails to state a claim under either theory, because it fails to

allege defendants had animus toward the project or that defendants’ actions had a

disproportionate impact on those set to benefit from the project.

       For the following reasons, the Court disagrees.

       A.      Disparate Treatment

       To assert a disparate treatment-based FHA claim, a plaintiff must allege facts suggesting

“animus against the protected group was a significant factor in the position taken by the

municipal decision-makers themselves or by those to whom the decision-makers were knowingly

responsive.” Mhany Mgmt., Inc. v. County of Nassau, 819 F.3d 581, 606 (2d Cir. 2016)

(quoting LeBlanc-Sternberg v. Fletcher, 67 F.3d at 425). Evidence that racial animus played a

significant factor can be demonstrated by the sequence of events, including “abruptly revers[ing]

course in response to vocal opposition” or departing from normal procedures, as well as

contemporaneous statements by members of the decision-making body. Id. at 606–07. “If the

motive is discriminatory, it is of no moment that the complained-of conduct would be

permissible if taken for nondiscriminatory reasons.” LeBlanc-Sternberg v. Fletcher, 67 F.3d at

425.

       Mill Street plausibly alleges facts suggesting racial animus played a significant factor in

the opposition to the project and the people it served. For instance, Mill Street points to

opponents’ public statements from which discriminatory intent could be inferred, including

calling Newburgh a “dumping ground,” and stating “every time the City starts getting better, we

put in another low income Project” (Am. Compl. ¶ 136); and that the project units “are not for




                                                 9
people who are working”; “would allow Orange County to drop off their problems in

Newburgh”; and “attract more of them,” (id. ¶¶ 132–33). According to Mill Street, the City

ultimately capitulated to the project’s opposition. Indeed, after initially supporting the project,

the new administration abruptly reversed course. Further, Ciaravino appointed the project’s

chief opponent to the NHA board shortly before the board was to vote on the removal of the

reverter clause, which would prove the final blow for the project. Finally, the city council

decided not to issue a letter supporting Mill Street’s request to remove the reverter clause. The

mayor stated at that time, “the project ‘is not the best use of the [property].’” (Id. ¶ 193).

        These allegations, if proven, would support the inference that racial animus was a

significant factor in the City’s refusal to support the project.

        B.      Disparate Impact

        To state a claim under a disparate impact theory of discrimination, a plaintiff must

plausibly allege that an “outwardly neutral practice has a significantly adverse or

disproportionate impact” on persons in the protected class. Tsombanidis v. W. Haven Fire

Dep’t, 352 F.3d 565, 574–75 (2d Cir. 2003), superseded on other grounds as stated in Mhany

Mgmt., Inc. v. County of Nassau, 819 F.3d at 619. Under a disparate impact theory, a plaintiff

need not show discriminatory intent but must show that the practice “actually or predictably

results in discrimination.” Id.

        Mill Street has sufficiently alleged the City maintained a facially-neutral policy or

practice in connection with the Mill Street project. Mill Street faced various delays due to the

City’s failure to sign important documents and fill board seats, and the City’s appointment of

vocal opponents of the project to city boards. According to Mill Street, ultimately the City’s

refusal to issue a letter of support on Mill Street’s behalf doomed the project.




                                                  10
       Mill Street has also alleged this policy had a significantly adverse or disproportionate

impact on the minority groups that would benefit from the project. For instance, Mill Street

alleges a predominately low-income minority population lives in downtown Newburgh, where

rates of minority and low-income populations far exceed the national and county averages. The

city allegedly suffers from a shortage of habitable, affordable housing to support its low-income

and racial/ethnic minority population—a fact recognized in the City’s 2015 Consolidated Plan.

Mill Street alleges the majority of existing developments are at or near capacity, and the project

would have provided much needed housing, jobs and other resources to this population.

Therefore, Mill Street has plausibly alleged facts to support a disparate impact-based FHA claim.

       Accordingly, defendants’ motion to dismiss the FHA claim is denied. 2 Mill Street may

proceed under both disparate treatment and disparate impact theories of discrimination under the

FHA.

IV.    Tortious Interference Claim

       Defendants argue Mill Street’s tortious interference claim against Ciaravino is barred by

New York’s governmental function immunity.

       The Court disagrees.

       Governmental function immunity shields public entities or persons “from liability for

discretionary actions taken during the performance of governmental functions.” Valdez v. City

of New York, 18 N.Y.3d 69, 76 (2011). However, the municipal defendant must “timely raise[]

the defense and prove[] that the alleged . . . act or omission involved the exercise of discretionary




2
        Having denied defendants’ motion to dismiss the FHA claim, the Court will exercise
supplemental jurisdiction over Mill Street’s state law claims pursuant to 28 U.S.C. § 1367. The
facts under Mill Street’s FHA and state law claims substantially ovrlap. See Achtman v. Kirby,
Mcinemey & Squire, LLP, 464 F.3d 328, 335 (2d Cir. 2006).


                                                 11
authority” and “establish[] that the discretion possessed by its employees was in fact exercised in

relation to the conduct on which liability is predicated.” Id.

       Without the benefit of evidence, this defense is premature. Defendants may reassert the

governmental function immunity defense with evidentiary support at a later stage in this case.

       Accordingly, Mill Street’s tortious interference claim against Ciaravino may proceed.

V.     Misrepresentation and Breach of the Covenant of Good Faith and Fair Dealing Claims

       Defendants argue Mill Street’s fraudulent and negligent misrepresentation claims and

breach of the covenant of good faith and fair dealing claim should be dismissed as they are both

duplicative of the breach of contract claim.

       The Court agrees.

       “Under New York law, parallel fraud and contract claims may be brought if the plaintiff

(1) demonstrates a legal duty separate from the duty to perform under the contract; (2) points to a

fraudulent misrepresentation that is collateral or extraneous to the contract; or (3) seeks special

damages that are unrecoverable as contract damages.” Merrill Lynch & Co. Inc. v. Allegheny

Energy, Inc., 500 F.3d 171, 183 (2d Cir. 2007). A fraud claim does not lie if “premised upon an

alleged breach of contractual duties and the supporting allegations.” Bridgestone/Firestone, Inc.

v. Recovery Credit Servs., Inc., 98 F.3d 13, 20 (2d Cir. 1996).

       Similarly, “New York law . . . does not recognize a separate cause of action for breach of

the implied covenant of good faith and fair dealing when a breach of contract claim [is] based on

the same facts.” Harris v. Provident Life & Accident Ins. Co., 310 F.3d 73, 81 (2d Cir. 2002).

       Here, Mill Street attempts to use the same facts underlying its breach of contract claim to

support its claims for misrepresentation and breach of the implied covenant of good faith and fair

dealing. As to its breach of contract claim, Mill Street alleges the City breached various material




                                                 12
terms of the Development Agreement by failing to cooperate in good faith, refusing to issue

resolutions of support, and refusing to address the reverter clause. Mill Street seeks to use the

facts underlying those very same breaches to support its claim concerning the City’s alleged

misrepresentation (i.e., knowledge of the reverter clause) and the City’s breach of the covenant

of good faith and fair dealing claims (i.e., failure to cooperate and act in good faith). Nor does

Mill Street allege the City had a separate legal duty to Mill Street outside the contract or that Mill

Street is entitled to special damages unrecoverable as contract damages.

       Accordingly, Mill Street’s claims for fraudulent and negligent misrepresentation and

breach of the covenant of good faith and fair dealing are dismissed.

VI.    Notice of Claim

       Defendants argue Mill Street’s surviving claims are subject to dismissal because its

Notice of Claim was not timely served within the limitations period set forth in the City charter.

       The Court disagrees but finds that because Mill Street did not include its NYSHRL claim

in its notice, its NYSHRL claim is dismissed.

       “A plaintiff must abide by the statutory requirements for notification to the appropriate

public body or official” or face dismissal. Creative Waste Mgmt., Inc. v. Capitol Envtl. Servs.,

Inc., 429 F. Supp. 2d 582, 605 (S.D.N.Y. 2006). “Any cause of action or theory of liability not

directly or indirectly mentioned in the notice of claim may not be included in a subsequent

lawsuit.” Fincher v. County of Westchester, 979 F. Supp. 989, 1003 (S.D.N.Y. 1997). Here, the

City charter requires that a party file a Notice of Claim within three months of the claim’s

accrual. Generally, a claim accrues when a plaintiff knew or had reason to know of the injury

serving as the basis for his claim. Heins v. Potter, 271 F. Supp. 2d 545, 554 (S.D.N.Y. 2003).




                                                 13
       Mill Street’s Notice of Claim was timely. Mill Street served the City with a Notice of

Default on September 14, 2017. Under the Development Agreement, the City had sixty days to

cure the alleged default, here, until November 14, 2017. It only became evident that the City

would not attempt to resolve the alleged default after the sixty-day period lapsed on November

14, 2017. Indeed, Mill Street alleges the City had taken corrective action within the sixty-day

period after having received a prior Notice of Default. But this time, by November 14, 2017, the

City had not acted. Therefore, the City’s ninety-day limitations period for Mill Street’s Notice of

Claim began to run on November 14, 2017, and elapsed on February 12, 2018. Accordingly,

Mill Street’s February 9, 2018, Notice of Claim was timely.

       However, Mill Street’s NYSHRL claim was not included in its Notice of Claim. Mill

Street does not dispute this or otherwise argue its NYSHRL claim is not subject to dismissal.

       Accordingly, Mill Street’s NYSHRL claim is dismissed.




                                                14
                                       CONCLUSION

       The motion to dismiss is GRANTED IN PART and DENIED IN PART.

       Mill Street’s NYSHRL, breach of the duty of good faith and fair dealing, and fraudulent

and negligent misrepresentation claims are dismissed. Mill Street’s FHA, breach of contract, and

tortious interference claims may proceed.

       Defendants shall file an answer to these remaining claims by September 23, 2019.

       The Clerk is instructed to terminate the motion. (Doc. #23).

Dated: September 9, 2019
       White Plains, NY

                                            SO ORDERED:



                                            ____________________________
                                            Vincent L. Briccetti
                                            United States District Judge




                                              15
